UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 09/30 Date of reporting period: 03/31/17 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Diversified Emerging Markets Fund Dreyfus/Newton International Equity Fund Dreyfus Tax Sensitive Total Return Bond Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small Cap Value Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Diversified Emerging Markets Fund SEMIANNUAL REPORT March 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Forward Foreign Currency Exchange Contracts 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 24 Information About the Renewal of the Fund’s Investment Advisory, Administration and Sub-Investment Advisory Agreements 36 FOR MORE INFORMATION Back Cover Dreyfus Diversified Emerging Markets Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Diversified Emerging Markets Fund, covering the six-month period from October 1, 2016 through March 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After previously rallying in response to stabilizing commodity prices, improving global economic data, and better-than-expected corporate earnings, stocks and corporate-backed bonds generally gave back a portion of their gains in October due to uncertainty in advance of U.S. elections. Meanwhile, prices of U.S. government securities began to decline in anticipation of higher inflation and short-term interest-rate hikes from U.S. monetary policymakers. After the election in early November, equity markets rallied to a series of new highs as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. In the bond market, yields surged higher and prices fell after the election, while lower rated corporate-backed bonds continued to advance in anticipation of a more business-friendly political climate. Some asset classes and industry groups seem likely to continue to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation April 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from October 1, 2016 through March 31, 2017, as provided by Portfolio Managers Elizabeth Slover, Michelle Y. Chan, CFA, and Julianne McHugh of The Boston Company, Sub-Investment Adviser; C. Wesley Boggs, William S. Cazalet, CAIA, Ronald P. Gala, CFA, Peter D. Goslin, CFA, and Syed A. Zamil, CFA, of Mellon Capital Management Corporation, Sub-Investment Adviser Market and Fund Performance Overview For the six-month period ended March 31, 2017, Dreyfus Diversified Emerging Markets Fund’s Class A shares produced a total return of 5.05%, Class C shares returned 4.58%, Class I shares returned 5.25%, and Class Y shares returned 5.28%. 1 In comparison, the fund’s benchmark, the MSCI Emerging Markets Index (the “Index”), produced a total return of 6.80% for the same period. 2 Emerging market equities gained ground during the reporting period in response to rising commodity prices, favorable currency movements, and improving local economies. The fund underperformed the Index, mainly due to lagging results from the defensively positioned Dreyfus Global Emerging Markets Fund (the “Newton Fund”). As of March 9, 2017, C. Wesley Boggs and Syed A. Zamil of Mellon Capital Management Corporation became portfolio managers for the fund. The Fund’s Investment Approach The fund seeks long-term capital growth. To pursue its goal, the fund invests at least 80% of its assets in equity securities (or other instruments with similar economic characteristics) of companies located, organized, or with a majority of assets or business in countries considered to be emerging markets, including other investment companies that invest in such securities. The fund uses a “manager of managers” approach by selecting one or more experienced investment managers to serve as subadvisers to the fund. The fund also uses a “fund of funds” approach by investing in one or more underlying funds. The fund currently allocates its assets among emerging market equity strategies employed by The Boston Company Asset Management, LLC (the “TBCAM Strategy”) and Mellon Capital Management Corporation (the “Mellon Capital Strategy”), each an affiliate of Dreyfus, and two affiliated underlying funds, the Newton Fund, which is sub-advised by Newton Investment Management (North America) Limited, an affiliate of Dreyfus, and Dreyfus Strategic Beta Emerging Markets Equity Fund (the “Mellon Capital Fund”), which is sub-advised by Mellon Capital Management Corporation. Improved Economic Outlook Bolstered Emerging Markets Early in the reporting period, uncertainties regarding the impact of the upcoming U.S. presidential election on global trade and prospects of tightening U.S. dollar liquidity led to a broad pullback in emerging market stocks. After the unexpected outcome of the election in November, concerns over changes to U.S. trade policy by a new presidential administration continued to take a toll on stock markets in Mexico and China. However, many other emerging markets responded positively to rebounding energy and commodity prices, and a 3 DISCUSSION OF FUND PERFORMANCE (continued) general market rally persisted through the reporting period’s end. Weakness in the U.S. dollar during the opening months of 2017 further bolstered gains for emerging markets equities. The energy and materials sectors led the Index’s advance due to rising demand and the recovery in commodity prices. In contrast, traditionally defensive consumer staples stocks fell out of favor when investors focused on more growth-oriented investments, and health care stocks struggled with highly publicized concerns regarding high drug prices. Fund Participated in Market’s Gains While the fund participated in most of the Index’s gains over the reporting period, relative results were dampened by the Newton Fund, where a relatively defensive investment posture limited participation in the benefits of a constructive market environment. Disappointing security selections in the financials and industrials sectors proved particularly counterproductive, as did overweighted exposure to health care stocks. Weakness in these areas was partly offset by relatively strong security selections in the consumer discretionary and consumer staples sectors. The TBCAM Strategy produced results that were roughly in line with the Index, as favorable security selections among materials producers in India and Brazil were balanced by weaker returns from South Korean technology companies, a property finance company in Turkey, and a telecommunication services provider in Indonesia. The fund’s quantitative strategies achieved attractive results compared to the Index. The Mellon Capital Strategy, which employs a composite alpha ranking process, produced especially strong returns in the information technology and materials sectors. From a country perspective, the strategy fared particularly well in India and Hong Kong. The Mellon Capital Fund’s strategic beta process added considerable value through strong stock selections across most market sectors, overweighted exposure to the energy and information technology sectors, a relatively heavy position in Brazil, and modestly underweighted exposure to China. Positioned for Global Growth We have seen evidence of economic improvement in most emerging markets, including more robust global demand for natural resources. Moreover, weaker currency values compared to the U.S. dollar appear likely to benefit exporters, and we continue to expect pro-growth fiscal policies in the United States to lend further support to global economic 4 conditions. While each of the fund’s four underlying strategies employs its own distinctive approach to investing in emerging-market equities, all report that they have continued to find opportunities that meet their investment criteria. April 17, 2017 The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. These special risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. The ability of the fund to achieve its investment goal depends, in part, on the ability of Dreyfus to allocate effectively the fund’s assets among investment strategies, subadvisers, and underlying funds. There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal or that an investment strategy, subadviser or underlying fund will achieve its particular investment objective. Each subadviser makes investment decisions independently, and it is possible that the investment styles of the subadvisers may not complement one another. As a result, the fund’s exposure to a given stock, industry, sector, market capitalization, geographic area, or investment style could unintentionally be greater or smaller than it would have been if the fund had a single adviser or investment strategy. The risks of investing in other investment companies, including ETFs, typically reflect the risks associated with the types of instruments in which the investment companies and ETFs invest. When the fund or an underlying fund invests in another investment company or ETF, shareholders of the fund will bear indirectly their proportionate share of the expenses of the other investment company or ETF (including management fees) in addition to the expenses of the fund. ETFs are exchange-traded investment companies that are, in many cases, designed to provide investment results corresponding to an index. The value of the underlying securities can fluctuate in response to activities of individual companies or in response to general market and/or economic conditions. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc .— The MSCI Emerging Markets Index is a free float-adjusted market capitalization-weighted index that is designed to measure equity market performance of emerging markets. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Diversified Emerging Markets Fund from October 1, 2016 to March 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.24% for Class A, 2.22% for Class C, .93% for Class I and .83% for Class Y, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2017 (Unaudited) Common Stocks - 52.6% Shares Value ($) Brazil - 2.1% Banco Bradesco 31,500 322,486 BR Malls Participacoes 3,770 a 17,449 CCR 24,200 139,529 Cia de Saneamento Basico do Estado de Sao Paulo 50,700 527,794 Cosan Industria e Comercio 16,800 208,538 EcoRodovias Infraestrutura e Logistrica 193,300 558,178 EDP - Energias do Brasil 71,400 318,159 Fibria Celulose 3,500 32,277 Petroleo Brasileiro, ADR 86,487 a 797,410 Petroleo Brasileiro, ADR 19,009 a 184,197 Qualicorp 41,500 273,741 Canada - .2% Gran Tierra Energy 116,127 a,b Chile - .8% Empresa Nacional de Telecomunicaciones 33,486 a 405,953 Enel Generacion Chile 445,800 334,805 Itau CorpBanca 58,330,239 534,795 China - 13.1% Alibaba Group Holding, ADR 25,209 a 2,718,286 Anhui Conch Cement, Cl. H 152,500 518,047 ANTA Sports Products 109,000 301,551 Baidu, ADR 950 a 163,894 Bank of China, Cl. H 3,067,000 1,523,338 Beijing Capital International Airport, Cl. H 192,000 229,763 China Communications Services, Cl. H 326,000 213,516 China Construction Bank, Cl. H 1,678,000 1,349,482 China Evergrande Group 44,000 40,764 China Huarong Asset Management, Cl. H 877,000 a,c 358,857 China Life Insurance, Cl. H 165,000 506,369 China Lodging Group, ADR 11,678 a 724,620 China Medical System Holdings 101,000 179,088 China Petroleum & Chemical, Cl. H 198,000 160,510 China Southern Airlines, Cl. H 352,000 243,680 China Vanke, Cl. H 11,700 31,616 Chongqing Rural Commercial Bank, Cl. H 535,000 361,417 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 52.6% (continued) Shares Value ($) China - 13.1% (continued) Country Garden Holdings 30,000 26,983 Geely Automobile Holdings 275,000 421,090 Great Wall Motor, Cl. H 347,500 395,725 Huaneng Renewables, Cl. H 832,000 287,986 Industrial & Commercial Bank of China, Cl. H 599,000 391,549 Jiangsu Expressway, Cl. H 216,000 310,180 Longfor Properties 7,500 12,334 People's Insurance Company Group of China, Cl. H 812,000 336,440 PetroChina, Cl. H 906,000 663,339 PICC Property & Casualty, Cl. H 206,000 317,555 Ping An Insurance Group Company of China, Cl. H 203,000 1,136,267 Shanghai Pharmaceuticals Holding, Cl. H 267,500 700,460 Sino-Ocean Group Holding 23,500 11,037 Sinopec Shanghai Petrochemical, Cl. H 586,000 324,990 Sinopharm Group, Cl. H 73,600 341,412 Sinotrans, Cl. H 616,000 287,728 Sunny Optical Technology Group 65,000 475,069 Tencent Holdings 143,000 4,099,646 Weichai Power, Cl. H 233,000 411,344 Hong Kong - 1.2% China Everbright International 280,000 376,864 China Mobile 111,000 1,214,765 China Overseas Land & Investment 30,000 85,698 China Resources Land 20,000 54,044 Haier Electronics Group 48,000 109,940 Shanghai Industrial Holdings 20,000 58,805 Shimao Property Holdings 10,500 16,672 Hungary - .5% OTP Bank 3,300 92,319 Richter Gedeon 31,434 713,890 India - 4.2% Axis Bank 52,850 397,783 Bajaj Finance 21,000 375,042 Bharat Petroleum 19,872 198,873 Bharti Infratel 39,500 197,631 Hero MotoCorp 4,300 213,358 8 Common Stocks - 52.6% (continued) Shares Value ($) India - 4.2% (continued) Hindustan Petroleum 31,000 249,267 ICICI Bank 72,797 310,370 Infosys 8,020 126,256 ITC 116,439 502,623 Mahindra & Mahindra 17,368 344,204 Power Finance 136,686 307,115 Reliance Industries 30,622 607,800 Tata Consultancy Services 7,975 298,628 Tata Motors 65,057 464,674 Tata Power 198,400 268,851 UPL 65,687 735,318 Vedanta 254,927 1,001,834 Indonesia - 1.2% Bank Negara Indonesia 597,600 290,380 Bank Rakyat Indonesia 1,027,800 1,000,766 Bumi Serpong Damai 2,183,400 308,860 Telekomunikasi Indonesia 396,600 122,919 United Tractors 80,000 159,093 Malaysia - .3% AirAsia 89,200 63,290 Astro Malaysia Holdings 75,100 46,497 DiGi.Com 52,300 60,626 Public Bank 37,200 167,276 Tenaga Nasional 53,800 166,792 Mexico - 1.8% Alfa, Cl. A 27,900 40,757 Arca Continental 96,000 666,587 Fibra Uno Administracion 13,100 22,397 Gruma, Cl. B 28,570 403,716 Grupo Financiero Inbursa, Cl. O 184,400 305,327 Grupo Financiero Interacciones, Cl. O 106,900 496,751 OHL Mexico 113,100 159,843 Promotora y Operadora de Infraestructura 27,695 a 299,017 Wal-Mart de Mexico 156,600 361,341 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 52.6% (continued) Shares Value ($) Panama - .3% Copa Holdings, Cl. A 4,413 Philippines - .5% Ayala Land 43,100 28,390 Globe Telecom 2,295 92,944 Metropolitan Bank & Trust 336,060 535,821 SM Investments 2,500 34,728 SM Prime Holdings 46,300 26,114 Poland - 1.0% KGHM Polska Miedz 9,184 268,176 Polski Koncern Naftowy ORLEN 6,409 161,611 Polskie Gornictwo Naftowe i Gazownictwo 237,986 355,266 Powszechna Kasa Oszczednosci Bank Polski 41,639 a 336,623 Powszechny Zaklad Ubezpieczen 55,624 488,114 Qatar - .2% Ooredoo 12,843 340,730 Qatar National Bank 814 32,662 Russia - 2.0% Gazprom, ADR 46,113 206,125 Lenta, GDR 39,773 a,c 270,456 Lukoil, ADR 4,647 246,105 MMC Norilsk Nickel, ADR 4,700 73,884 Rosneft Oil Co., GDR 88,349 502,706 Sberbank of Russia, ADR 116,389 1,343,129 Sistema, GDR 6,159 55,123 Surgutneftegas, ADR 12,760 65,331 Tatneft, ADR 7,450 274,533 Yandex, Cl. A 5,530 a 121,273 South Africa - 2.5% AngloGold Ashanti, ADR 24,917 268,356 Barclays Africa Group 67,457 701,457 Barloworld 42,816 380,729 Clicks Group 38,897 371,393 Growthpoint Properties 17,287 33,372 Investec 12,200 83,169 Mondi 5,400 129,008 10 Common Stocks - 52.6% (continued) Shares Value ($) South Africa - 2.5% (continued) Naspers, Cl. N 1,700 293,338 Redefine Properties 20,861 17,120 Resilient REIT 2,384 20,709 Sappi 48,500 329,437 SPAR Group 7,004 90,973 Standard Bank Group 14,200 152,148 Steinhoff International Holdings 27,620 132,107 Telkom 53,573 299,605 Tsogo Sun Holdings 127,200 262,056 Woolworths Holdings 73,579 383,409 South Korea - 8.8% BGF retail 1,828 171,636 CJ 850 132,254 Coway 4,898 421,343 DGB Financial Group 17,200 166,878 Dongbu Insurance 1,700 97,291 E-MART 1,684 309,454 GS Holdings 5,100 269,525 Hana Financial Group 12,869 425,207 Hankook Tire 14,735 718,106 Hanwha 7,400 237,557 Hyosung 1,883 228,156 Hyundai Development Co-Engineering & Construction 2,025 73,608 Hyundai Mobis 2,748 590,981 KB Financial Group 6,120 268,157 KT 3,396 96,872 KT&G 8,133 709,083 KT, ADR 20,908 351,882 LG Electronics 2,200 133,578 LG Household & Health Care 434 314,740 LG Uplus 6,800 86,953 Lotte Chemical 1,006 333,294 POSCO 2,164 563,108 Samsung Card 8,215 287,962 Samsung Electronics 2,452 4,516,784 Samsung Fire & Marine Insurance 1,405 336,708 Shinhan Financial Group 15,639 651,683 SK Holdings 890 193,790 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 52.6% (continued) Shares Value ($) South Korea - 8.8% (continued) SK Hynix 12,373 558,738 SK Telecom 890 200,554 Woori Bank 28,600 332,469 Taiwan - 6.5% Advanced Semiconductor Engineering 410,430 524,155 Airtac International Group 47,000 462,371 Catcher Technology 72,000 711,873 Cathay Financial Holding 231,000 370,757 Chailease Holding 44,000 102,813 CTBC Financial Holding 706,000 436,269 First Financial Holding 490,905 299,308 Formosa Chemicals & Fibre 72,000 224,003 Hon Hai Precision Industry 253,250 759,520 Hua Nan Financial Holdings 636,000 355,284 Lite-On Technology 141,000 243,035 Micro-Star International 136,000 316,441 Phison Electronics 18,000 161,654 Powertech Technology 328,000 954,516 Realtek Semiconductor 144,000 514,921 Taiwan Mobile 23,000 84,518 Taiwan Semiconductor Manufacturing 583,600 3,635,178 Uni-President Enterprises 70,000 131,268 Thailand - 1.0% Glow Energy 75,900 182,226 Indorama Ventures 219,100 224,759 PTT, NVDR 7,800 87,846 Siam Cement 13,050 205,078 Siam Commercial Bank 91,900 435,932 Thai Beverage 579,900 389,682 Turkey - 1.3% Arcelik 22,830 142,340 Emlak Konut Gayrimenkul Yatirim Ortakligi 285,375 227,706 Enka Insaat ve Sanayi 230,481 386,835 Ford Otomotiv Sanayi 30,300 296,793 TAV Havalimananlari Holding 49,300 196,552 Tupras Turkiye Petrol Rafinerileri 14,658 363,783 12 Common Stocks - 52.6% (continued) Shares Value ($) Turkey - 1.3% (continued) Turkiye Garanti Bankasi 146,735 357,708 United Arab Emirates - .6% Abu Dhabi Commercial Bank 74,771 138,431 Dubai Islamic Bank 99,747 152,082 Emaar Properties 291,583 579,530 United States - 2.5% iShares MSCI Chile Capped ETF 24,768 1,078,894 iShares MSCI Emerging Markets ETF 12,345 486,270 iShares MSCI Malaysia ETF 49,923 1,521,653 iShares MSCI Philippines ETF 26,959 920,919 Total Common Stocks (cost $70,186,786) Preferred Stocks - 2.3% Brazil - 2.1% Banco Bradesco 53,712 555,547 Banco do Estado do Rio Grande do Sul, Cl. B 70,600 340,980 Cia Energetica de Minas Gerais 175,400 578,205 Cia Paranaense de Energia 38,200 399,498 Itau Unibanco Holding 55,429 671,040 Vale 89,300 804,687 Colombia - .1% Grupo Aval Acciones y Valores 130,123 South Korea - .1% Samsung Electronics 69 Taiwan - .0% Cathay Financial Holding 22,923 a Total Preferred Stocks (cost $2,497,781) Registered Investment Companies - 43.4% United States - 43.4% Dreyfus Global Emerging Markets Fund, Cl. Y 3,679,584 d,e 54,972,978 Dreyfus Strategic Beta Emerging Markets Equity Fund, Cl. Y 1,096,933 e 13,261,923 Total Registered Investment Companies (cost $58,312,408) 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - .0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $83,875) 83,875 f Total Investments (cost $131,080,850) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund GDR—Global Depository Receipt NVDR—Non-Voting Depository Receipt REIT—Real Estate Investment Trust a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $80,520 and the value of the collateral held by the fund was $83,875. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, these securities were valued at $629,313 or .4% of net assets. d The fund’s investment in the Dreyfus Global Emerging Markets Fund, Cl. Y represents 35.0% of the fund’s net assets. The Dreyfus Global Emerging Markets Fund, Cl. Y seeks to provide long-term capital appreciation. e Investment in affiliated mutual fund. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Mutual Fund: Foreign 43.4 Financials 16.2 Information Technology 13.3 Consumer Discretionary 4.1 Materials 4.0 Energy 3.9 Industrials 3.7 Consumer Staples 3.0 Telecommunications 2.4 Utilities 1.9 Health Care 1.4 Real Estate 1.0 Money Market Investment .0 † Based on net assets. See notes to financial statements. 14 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS March 31, 2017 (Unaudited) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost ($) Value ($) Unrealized Appreciation ($) Purchases: Credit Suisse International Turkish Lira, Expiring 4/3/2017 549,497 150,753 151,191 438 Gross Unrealized Appreciation See notes to financial statements. 15 STATEMENT OF ASSETS AND LIABILITIES March 31, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $80,520)—Note 1(c): Unaffiliated issuers 72,684,567 86,296,102 Affiliated issuers 58,396,283 68,318,776 Cash 1,948,652 Cash denominated in foreign currency 953,952 952,786 Receivable for investment securities sold 1,214,101 Dividends and securities lending income receivable 280,360 Receivable for shares of Beneficial Interest subscribed 206,660 Unrealized appreciation on forward foreign currency exchange contracts—See Statement of Forward Foreign Currency Exchange Contracts—Note 4 438 Prepaid expenses 46,258 159,264,133 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 168,699 Payable for investment securities purchased 1,410,060 Payable for shares of Beneficial Interest redeemed 204,322 Liability for securities on loan—Note 1(c) 83,875 Accrued expenses 32,797 1,899,753 Net Assets ($) 157,364,380 Composition of Net Assets ($): Paid-in capital 162,388,311 Accumulated distributions in excess of investment income—net (69,688) Accumulated net realized gain (loss) on investments (28,496,075) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 23,541,832 Net Assets ($) 157,364,380 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 1,001,155 39,184 1,905,784 154,418,257 Shares Outstanding 47,885 1,974 91,575 7,410,430 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended March 31, 2017 (Unaudited) Investment Income ($): Income: Cash dividends (net of $67,564 foreign taxes withheld at source): Unaffiliated issuers 516,526 Affiliated issuers 266,335 Income from securities lending—Note 1(c) 7 Total Income 782,868 Expenses: Investment advisory fee—Note 3(a) 441,070 Administration fee—Note 3(a) 40,104 Registration fees 34,068 Professional fees 28,231 Custodian fees—Note 3(c) 15,071 Trustees’ fees and expenses—Note 3(d) 5,902 Prospectus and shareholders’ reports 4,050 Shareholder servicing costs—Note 3(c) 3,324 Loan commitment fees—Note 2 2,292 Distribution fees—Note 3(b) 210 Miscellaneous 34,586 Total Expenses 608,908 Less—reduction in expenses due to undertaking—Note 3(a) (24) Less—reduction in fees due to earnings credits—Note 3(c) (515) Net Expenses 608,369 Investment Income—Net 174,499 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions: Unaffiliated issuers 1,949,126 Affiliated issuers (46,673) Net realized gain (loss) on forward foreign currency exchange contracts (18,320) Net Realized Gain (Loss) 1,884,133 Net unrealized appreciation (depreciation) on investments and foreign currency transactions: Unaffiliated issuers 3,478,807 Affiliated issuers 1,912,169 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 438 Net Unrealized Appreciation (Depreciation) 5,391,414 Net Realized and Unrealized Gain (Loss) on Investments 7,275,547 Net Increase in Net Assets Resulting from Operations 7,450,046 See notes to financial statements. 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2017 (Unaudited) Year Ended September 30, 2016 Operations ($): Investment income—net 174,499 612,182 Net realized gain (loss) on investments 1,884,133 (18,430,537) Net unrealized appreciation (depreciation) on investments 5,391,414 39,348,620 Net Increase (Decrease) in Net Assets Resulting from Operations 7,450,046 21,530,265 Distributions to Shareholders from ($): Investment income—net: Class A (706) (5,152) Class I (6,480) (5,449) Class Y (714,061) (1,057,347) Total Distributions Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 174,798 319,297 Class C - 23,636 Class I 2,111,185 1,075,725 Class Y 19,536,690 65,099,939 Distributions reinvested: Class A 706 5,152 Class I 5,849 4,990 Class Y 112,992 170,335 Cost of shares redeemed: Class A (176,625) (676,922) Class C (27,319) (274,249) Class I (1,472,006) (2,949,941) Class Y (19,776,375) (121,057,786) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 489,895 Total Increase (Decrease) in Net Assets 7,218,694 Net Assets ($): Beginning of Period 150,145,686 187,943,193 End of Period 157,364,380 150,145,686 Undistributed (distributions in excess of) investment income—net (69,688) 477,060 18 Six Months Ended March 31, 2017 (Unaudited) Year Ended September 30, 2016 Capital Share Transactions (Shares): Class A Shares sold 9,087 18,059 Shares issued for distributions reinvested 38 296 Shares redeemed (8,873) (37,669) Net Increase (Decrease) in Shares Outstanding 252 Class C Shares sold - 1,450 Shares redeemed (1,423) (15,716) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 107,118 59,285 Shares issued for distributions reinvested 317 289 Shares redeemed (76,612) (164,331) Net Increase (Decrease) in Shares Outstanding 30,823 Class Y a Shares sold 999,359 3,702,351 Shares issued for distributions reinvested 6,111 9,840 Shares redeemed (1,029,186) (6,966,813) Net Increase (Decrease) in Shares Outstanding a During the period ended March 31, 2017, 104,048 Class Y shares representing $2,053,287 were exchanged for 104,188 Class I shares and during the period ended September 30, 2016, 51,105 Class Y shares representing $928,807 were exchanged for 51,169 Class I shares. See notes to financial statements. 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2017 Year Ended September 30, Class A Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 19.92 17.23 21.34 20.58 19.78 21.86 Investment Operations: Investment income (loss)—net a (.02) .02 .09 .05 .23 .07 Net realized and unrealized gain (loss) on investments 1.03 2.72 (3.88) .98 .57 2.15 Total from Investment Operations 1.01 2.74 (3.79) 1.03 .80 2.22 Distributions: Dividends from investment income—net (.02) (.08) (.13) (.28) – (.08) Dividends from net realized gain on investments — — (.20) — — (4.22) Total Distributions (.02) (.08) (.33) (.28) — (4.30) Proceeds from redemption fees—Note 3(e) .00 b .03 .01 .01 — — Net asset value, end of period 20.91 19.92 17.23 21.34 20.58 19.78 Total Return (%) c 5.05 d 16.20 (18.00) 5.14 3.99 12.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.24 e,f 1.39 f 1.42 f 4.80 f 6.20 5.55 Ratio of net expenses to average net assets 1.24 e,f 1.39 f 1.42 f 1.60 f 1.60 2.25 Ratio of net investment income (loss) to average net assets (.17) e,f .10 f .47 f .22 f 1.10 .36 Portfolio Turnover Rate 28.50 d 62.91 78.32 128.76 67.74 70.79 Net Assets, end of period ($ x 1,000) 1,001 949 1,153 209 130 107 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Amount does not include the expenses of the underlying funds. See notes to financial statements. 20 Six Months Ended March 31, 2017 Year Ended September 30, Class C Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 18.98 16.50 20.44 19.60 18.98 21.23 Investment Operations: Investment income (loss)—net a (.11) (.13) .04 (.16) .04 (.14) Net realized and unrealized gain (loss) on investments .98 2.58 (3.79) .99 .58 2.14 Total from Investment Operations .87 2.45 (3.75) .83 .62 2.00 Distributions: Dividends from investment income—net — (.03) Dividends from net realized gain on investments — — (.20) — — (4.22) Total Distributions — — (.20) — — (4.25) Proceeds from redemption fees—Note 3(e) .00 b .03 .01 .01 — — Net asset value, end of period 19.85 18.98 16.50 20.44 19.60 18.98 Total Return (%) c 4.58 d 15.03 (18.44) 4.34 3.21 11.63 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.31 e,f 2.23 f 2.08 f 6.10 f 6.62 5.79 Ratio of net expenses to average net assets 2.22 e,f 2.23 f 2.08 f 2.35 f 2.35 3.00 Ratio of net investment income (loss) to average net assets (1.13) e,f (.74) f .22 f (.77) f .22 (.69) Portfolio Turnover Rate 28.50 d 62.91 78.32 128.76 67.74 70.79 Net Assets, end of period ($ x 1,000) 39 64 291 69 76 91 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Amount does not include the expenses of the underlying funds. See notes to financial statements. 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2017 Year Ended September 30, Class I Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 19.86 17.16 21.16 20.45 19.60 21.82 Investment Operations: Investment income (loss)—net a .02 .02 .16 (.30) .26 .24 Net realized and unrealized gain (loss) on investments 1.01 2.75 (3.79) 1.34 .59 2.10 Total from Investment Operations 1.03 2.77 (3.63) 1.04 .85 2.34 Distributions: Dividends from investment income—net (.08) (.10) (.18) (.34) — (.34) Dividends from net realized gain on investments — — (.20) — — (4.22) Total Distributions (.08) (.10) (.38) (.34) — (4.56) Proceeds from redemption fees—Note 3(e) .00 b .03 .01 .01 — — Net asset value, end of period 20.81 19.86 17.16 21.16 20.45 19.60 Total Return (%) 5.25 c 16.45 (17.44) 5.32 4.23 13.36 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 d,e 1.11 e .99 e 3.57 e 5.39 4.66 Ratio of net expenses to average net assets .93 d,e 1.11 e .99 e 1.35 e 1.35 1.50 Ratio of net investment income (loss) to average net assets .16 d,e .12 e .83 e (.63) e 1.27 1.19 Portfolio Turnover Rate 28.50 c 62.91 78.32 128.76 67.74 70.79 Net Assets, end of period ($ x 1,000) 1,906 1,207 2,840 748 3,359 4,291 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Amount does not include the expenses of the underlying funds. See notes to financial statements. 22 Six Months Ended March 31, 2017 Year Ended September 30, Class Y Shares (Unaudited) 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 19.90 17.18 21.20 19.03 Investment Operations: Investment income—net b .02 .07 .17 .14 Net realized and unrealized gain (loss) on investments 1.02 2.74 (3.82) 2.02 Total from Investment Operations 1.04 2.81 (3.65) 2.16 Distributions: Dividends from investment income—net (.10) (.12) (.18) — Dividends from net realized gain on investments — — (.20) — Total Distributions (.10) (.12) (.38) — Proceeds from redemption fees—Note 3(e) .00 c .03 .01 .01 Net asset value, end of period 20.84 19.90 17.18 21.20 Total Return (%) 5.28 d 16.64 (17.44) 11.40 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e .83 f 1.01 .93 1.29 f Ratio of net expenses to average net assets e .83 f 1.01 .93 1.29 f Ratio of net investment income to average net assets e .24 f .42 .84 1.03 f Portfolio Turnover Rate 28.50 d 62.91 78.32 128.76 Net Assets, end of period ($ x 1,000) 154,418 147,926 183,659 187,879 a From the close of business on January 31, 2014 (commencement of initial offering) to September 30, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Amount does not include the expenses of the underlying funds. f Annualized. See notes to financial statements. 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Diversified Emerging Markets Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The fund’s investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”) and The Boston Company Asset Management, LLC (“TBCAM”), each a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serve as the fund’s sub-investment advisers. Effective March 31, 2017, the fund authorized the issuance of Class T shares, but, as of the date of this report, the fund did not offer Class T shares for purchase. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I, Class Y and Class T. Class A, Class C and Class T shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A and Class T shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific 24 class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. 26 For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities – Foreign Common Stocks † 78,739,784 — — Equity Securities - Foreign Preferred Stocks † 3,548,582 — — Exchange-Traded Funds 4,007,736 — — Registered Investment Companies 68,318,776 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 438 — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At September 30, 2016, $74,667,823 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended March 31, 2017, The Bank of New York Mellon earned $2 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended March 31, 2017 were as follows: 28 Affiliated Investment Company Value 9/30/2016($) Purchases ($) † Sales ($) Net Realized Gain (Loss) ($) Dreyfus Global Emerging Markets Fund, Cl. Y 54,484,482 3,047,470 3,542,942 (83,805) Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares — 323,779 239,904 — Dreyfus Strategic Beta Emerging Markets Equity Fund, Cl. Y 12,259,823 1,006,307 885,735 37,132 Total Affiliated Investment Company Change in Net Unrealized Appreciation (Depreciation) ($) Value 3/31/2017 ($) Net Assets (%) Dividends/ Distributions ($) Dreyfus Global Emerging Markets Fund, Cl. Y 1,067,773 54,972,978 35.0 17,516 Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares — 83,875 .0 — Dreyfus Strategic Beta Emerging Markets Equity Fund, Cl. Y 844,396 13,261,923 8.4 248,819 Total † Includes reinvested dividends/distributions. (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2017, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $27,601,431 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2016. The fund has $14,531,369 of short-term capital losses and $13,070,062 of long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2016 was as follows: ordinary income $1,067,948. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time 30 of borrowing. During the period ended March 31, 2017, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the fund has agreed to pay an investment advisory fee at the annual rate of 1.10% of the value of the fund’s average daily net assets other than assets allocated to investments in other investment companies (other underlying funds, which may consist of affiliated funds, mutual funds and exchange traded funds) and is payable monthly. Dreyfus had contractually agreed, from October 1, 2016 through February 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of Class A, C, I and Y shares (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings, acquired fund fees and expenses of the underlying fund and extraordinary expenses) did not exceed 1.35%, 1.35%, 1.35% and 1.30% of the value of the respective class’ average daily net assets. Dreyfus has also contractually agreed, from February 2, 2017 through February 1, 2018, to waive receipt of its fees and/or assume the expenses of the fund, so that the expenses of the fund (excluding certain expenses as described above) do not exceed 1.30% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $24 during the period ended March 31, 2017. Pursuant to separate sub-investment advisory agreements between Dreyfus, TBCAM and Mellon Capital, each serves as the fund’s sub-investment adviser responsible for the day-to-day management of a portion of the fund’s portfolio. Dreyfus pays each sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. The fund has a Fund Accounting and Administrative Services Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund. The fund has agreed to compensate Dreyfus for providing accounting and recordkeeping services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $40,104 during the period ended March 31, 2017. During the period ended March 31, 2017, the Distributor retained $395 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended March 31, 2017, Class C shares were charged $210 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service 32 Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2017 , Class A and Class C shares were charged $1,181 and $70, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2017, the fund was charged $1,076 for transfer agency services and $48 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $43. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2017, the fund was charged $15,071 pursuant to the custody agreement. These fees were partially offset by earnings credits of $472. During the period ended March 31, 2017, the fund was charged $5,777 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $77,876, administration fees $7,080, Distribution Plan fees $25, Shareholder Services Plan fees $224, custodian fees $77,236, Chief Compliance Officer fees $5,777 and transfer agency fees $492, which are 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) offset again an expense reimbursement currently in effect in the amount of $11. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended March 31, 2017, redemption fees charged and retained by the fund amounted to $23,246. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended March 31, 2017, amounted to $41,346,400 and $42,859,264, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended March 31, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, 34 if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward contracts open at March 31, 2017 are set forth in the Statement of Forward Foreign Currency Exchange Contracts. The following summarizes the average market value of derivatives outstanding during the period ended March 31, 2017 : Average Market Value ($) Forward contracts 87,881 At March 31, 2017, accumulated net unrealized appreciation on investments was $23,534,028, consisting of $25,123,779 gross unrealized appreciation and $1,589,751 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 22-23, 2017, the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (together, the “Management Agreement”), and the Sub-Investment Advisory Agreements (the “Sub-Investment Advisory Agreements” and, collectively with the Management Agreement, the “Agreements”), with each of The Boston Company Asset Management LLC (“TBCAM”) and Mellon Capital Management Corporation (“Mellon Capital,” and, together with TBCAM, the “Subadvisers”) pursuant to which each Subadviser serves as a sub-investment adviser and provides day-to-day management of a portion of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadvisers. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. A representative of Dreyfus reminded the Board that the fund uses a “manager of managers” approach by selecting one or more experienced investment managers to serve as subadvisers to the fund. The fund also uses a “fund of funds” approach by investing in one or more underlying funds. The fund currently allocates its assets among emerging market equity strategies employed by TBCAM and Mellon Capital, each an affiliate of Dreyfus, and two affiliated underlying funds, Dreyfus Global Emerging Markets Fund (the “Newton Fund”), which is sub-advised by Newton Investment Management (North America) Limited, an affiliate of Dreyfus, and Dreyfus Strategic Beta Emerging Markets Fund, which is sub-advised by Mellon Capital. Analysis of Nature, Extent, and Quality of Services Provided to the Fund . The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board 36 also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadvisers. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio . The Board reviewed reports prepared by Broadridge Financial Solutions, Inc. (“Broadridge”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2016, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Broadridge as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Broadridge used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. The Board was reminded that, prior to January 31, 2014, the fund did not use a “manager of managers” or “fund of funds” approach and the fund’s investment strategies were different than the strategies currently in place. The Board noted that different investment strategies may lead to different performance results and that the fund’s performance for periods prior to the Effective Date reflects the investment strategy in effect prior to that date. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed with representatives of Dreyfus, its affiliates and/or the Sub-Adviser the results of the comparisons and considered that the fund’s total return performance (Class Y and/or Class I shares) was above the Performance Group and Performance Universe medians for the various periods, except for the 1- and 2-year periods when the fund’s performance was below and slightly below, respectively, the Performance Universe median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board considered that the fund’s contractual management fee was above the Expense Group median while the fund’s actual management fee and expense ratio were below the Expense Group and the Expense Universe medians. The Board was reminded that no investment advisory fee or administration fee are applied to the portion of the fund’s average daily net assets allocated to affiliated and unaffiliated open-end and closed-end funds, including the Newton Fund and the Mellon Capital Fund. 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Dreyfus representatives stated that Dreyfus has contractually agreed, until February 1, 2018, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of the fund (excluding Rule 12b-1 fees, shareholder services fees, acquired fund fees and expenses incurred by underlying funds, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.30% of the fund’s daily net assets. Dreyfus representatives also noted that, in connection with the Administration Agreement and its related fees, Dreyfus has contractually agreed to waive its fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Broadridge category as the fund and (2) paid to Dreyfus or the Subadvisers or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness of the fund’s management fee. The Board considered the fee to the Subadvisers in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadvisers and Dreyfus. The Board also took into consideration that the Subadvisers’ fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale . Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements, considered in relation to the mix of services provided by Dreyfus and the Subadvisers, including the nature, extent and quality of such services, supported the renewal of the Agreements and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Subadvisers pursuant to the Sub-Investment Advisory Agreements, the Board did not consider the Subadvisers’ profitability to be relevant to its deliberations. Dreyfus 38 representatives stated that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also stated that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and took into consideration the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Subadvisers are adequate and appropriate. · The Board generally was satisfied with the fund’s performance. · The Board concluded that the fees paid to Dreyfus and the Subadvisers supported the renewal of the Agreements in light of the considerations described above. · The Board determined that the fee charged by Dreyfus under the Agreement was for services in addition to, and not duplicative of, services provided under the advisory contracts of the underlying funds in which the fund invested. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreements and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadvisers, of Dreyfus and the Subadvisers and the services provided to the fund by Dreyfus and the Subadvisers. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of the Agreements for the 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) fund, or substantially similar agreements for other Dreyfus funds that the Board oversees, during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the fund’s arrangements, or substantially similar arrangements for other Dreyfus funds that the Board oversees, in prior years. The Board determined to renew the Agreements. 40 NOTES 41 For More Information Dreyfus Diversified Emerging Markets Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Mellon Capital Management Corporation 50 Fremont Street, Suite 3900 San Francisco, CA 94105 The Boston Company Asset Management, LLC BNY Mellon Center One Boston Place Boston, MA 02108 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DBEAXClass C: DBECXClass I: SBCEX Class Y: SBYEX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6919SA0317 Dreyfus/Newton International Equity Fund SEMIANNUAL REPORT March 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Forward Foreign Currency Exchange Contracts 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 19 Information About the Renewal of the Fund’s Investment Advisory, Administration and Sub-Investment Advisory Agreements 30 FOR MORE INFORMATION Back Cover Dreyfus/Newton International Equity Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/Newton International Equity Fund, covering the six-month period from October 1, 2016 through March 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After previously rallying in response to stabilizing commodity prices, improving global economic data, and better-than-expected corporate earnings, stocks and corporate-backed bonds generally gave back a portion of their gains in October due to uncertainty in advance of U.S. elections. Meanwhile, prices of U.S. government securities began to decline in anticipation of higher inflation and short-term interest-rate hikes from U.S. monetary policymakers. After the election in early November, equity markets rallied to a series of new highs as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. In the bond market, yields surged higher and prices fell after the election, while lower rated corporate-backed bonds continued to advance in anticipation of a more business-friendly political climate. Some asset classes and industry groups seem likely to continue to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation April 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from October 1, 2016 through March 31, 2017, as provided by Portfolio Managers Paul Markham and Jeff Munroe, of Newton Investment Management (North America) Limited, Sub-Investment Adviser Market and Fund Performance Overview For the six-month period ended March 31, 2017, Dreyfus/Newton International Equity Fund’s Class A shares produced a total return of 2.35%, Class C shares returned 1.93%, Class I shares returned 2.49%, and Class Y shares returned 2.51%. In comparison, the fund’s benchmark, the MSCI EAFE Index (the “Index”), produced a total return of 6.48% for the same period. 3 International equities produced moderate gains over the reporting period due to improving global economic data and expectations of more business-friendly policies from a new presidential administration in the United States. The fund lagged the Index, mainly due to underweighted exposure to the financials sector and overweighted positions in consumer staples stocks. The Fund’s Investment Approach The fund seeks long-term growth of capital. The fund normally invests at least 80% of its assets in common stocks, securities convertible into common stocks of foreign companies, and in depositary receipts evidencing ownership in such securities. The core of the investment philosophy of Newton Investment Management (North America) Limited (“Newton”), the fund's sub-investment adviser, is the belief that no company, market or economy can be considered in isolation; each must be understood within a global context. Newton believes that a global comparison of companies is the most effective method of stock analysis, and Newton's global analysts research investment opportunities by global sector rather than by region. The process begins by identifying a core list of investment themes that Newton believes will positively or negatively affect certain sectors or industries and cause stocks within these sectors or industries to outperform or underperform others. Newton then identifies specific companies using these investment themes to help focus on areas where thematic and strategic research indicates superior returns are likely to be achieved. Sell decisions for individual stocks will typically be a result of one or more of the following: a change in investment theme or strategy, profit-taking, a significant change in the prospects of a company, price movement and market activity have created an extreme valuation, and the valuation of a company has become expensive against its peers. Improved Investor Sentiment Bolstered International Stocks International equities generally fared well over the reporting period in anticipation of higher levels of global economic growth stemming in part from more business-friendly fiscal, regulatory, and tax policies under a newly elected U.S. government. Although the election’s widely unexpected outcome caused the Index to decline in the weeks following the vote in November, improved investor sentiment later sparked a market rally that persisted through the end of the reporting period. The Index’s gains over the reporting period were driven by especially strong results from the financials sector, as banks in Japan benefited from rising interest rates and higher lending margins, and a depreciating local currency helped support revenues and earnings of capital markets companies, including investment banks and brokerage firms. The materials sector gained value as commodity prices stabilized and demand increased for construction materials in China. The industrials sector climbed in anticipation of greater government spending on infrastructure projects. On the other hand, traditionally defensive, income-oriented stocks in the consumer staples, telecommunication services, real estate, and utilities sectors fell out of favor as interest rates climbed and investors shifted their focus to more growth-oriented investments. In the second half of the reporting period, higher bond yields were a negative to high-yielding sectors, such as consumer staples, and positive to the financial’s sector’s commercial banks’ spread-based businesses. 3 DISCUSSION OF FUND PERFORMANCE (continued) Defensive Positioning Dampened Relative Results The fund’s performance compared to the Index was undermined during the reporting period by its relatively conservative investment posture in a rallying market. Most notably, a substantially underweighted allocation to financial stocks and overweighted exposure to traditionally defensive consumer staples companies weighed on relative results. Our security selection strategy also produced some disappointments, particularly among consumer-related companies such as Japan Tobacco, which faced falling sales volumes and intensifying competitive pressures in its domestic market. German real estate company LEG Immobilien, Israeli drugmaker Teva Pharmaceutical Industries, and Japanese pharmacy distributor Sugi Holdings also trailed market averages. The fund achieved better relative results through a lack of exposure to the utilities sector, which fell out of favor when investors turned away from low-growth, dividend-paying stocks. Despite the fund’s relatively low allocation to financial stocks, successful security selections included The Royal Bank of Scotland and Barclays in the United Kingdom. Other top performers for the reporting period were Hong Kong-based sofa manufacturer Man Wah Holdings and Swiss biopharmaceutical developer Actelion. At times during the reporting period, we employed forward contracts to hedge the fund’s positions in certain currencies. Maintaining a Cautious Perspective Recent market moves suggest greater market optimism regarding the prospects for global economic growth, but it appears to us that the data remain mixed. We also are aware that recent stock market trends have not moved according to many analysts’ earlier expectations, and we are skeptical that inflation and interest rates can move substantially higher in light of today’s profound advances in technology, changing demographics, and generationally cheap money. Therefore, while we significantly reduced the fund’s exposure to the consumer staples sector and increased its allocation to the financials and energy sectors over the reporting period, we have retained overweighted exposure to the consumer staples, information technology, health care, and consumer discretionary sectors. In contrast, the fund held relatively light positions in the materials, financials, utilities, and real estate sectors. April 17, 2017 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. 1 The Dreyfus Corporation (Dreyfus) serves as the investment adviser for the fund. Newton Investment Management North America Limited (Newton) is the fund’s sub-investment adviser. Newton’s comments are provided as a general market overview and should not be considered investment advice or predictive of any future market performance. Newton’s views are current as of the date of this communication and are subject to change rapidly as economic and market conditions dictate. 2 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 3 Source: Lipper Inc. — The MSCI EAFE Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization-weighted index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Newton International Equity Fund from October 1, 2016 to March 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund's annualized expense ratio of 1.26% for Class A, 2.06% for Class C, .97% for Class I and .90% for Class Y, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS March 31, 2017 (Unaudited) Common Stocks - 95.9% Shares Value ($) Australia - .8% Dexus Property Group 1,096,154 China - 3.1% Baidu, ADR 92,862 a 16,020,552 China Biologic Products 144,496 a 14,468,384 France - 6.0% BNP Paribas 231,133 15,393,579 L'Oreal 61,377 11,795,714 Total 364,896 18,457,343 Vivendi 753,528 14,650,460 Georgia - 1.0% TBC Bank Group 532,284 a Germany - 10.2% Bayer 104,766 12,076,176 Hella KGaA Hueck & Co. 302,489 13,399,961 Infineon Technologies 1,353,869 27,651,349 LEG Immobilien 122,635 a 10,052,778 MTU Aero Engines 56,897 7,402,109 SAP 165,347 16,224,602 Telefonica Deutschland Holding 3,086,333 15,310,171 Hong Kong - 4.2% AIA Group 3,274,112 20,643,568 Man Wah Holdings 26,605,600 21,122,892 India - 2.1% HDFC Bank, ADR 137,756 10,362,006 Indiabulls Housing Finance 690,313 10,355,473 Ireland - 2.2% CRH 623,727 Israel - 1.3% Teva Pharmaceutical Industries, ADR 408,945 Japan - 24.8% Bridgestone 470,600 19,034,508 Don Quijote Holdings 663,200 22,994,269 6 Common Stocks - 95.9% (continued) Shares Value ($) Japan - 24.8% (continued) FANUC 71,300 14,614,803 Japan Airlines 474,286 15,021,400 Japan Tobacco 717,000 23,301,051 M3 370,500 9,195,109 Recruit Holdings 322,271 16,442,103 Skylark 792,100 11,604,375 SoftBank Group 191,200 13,502,330 Sony 393,300 13,304,301 Sugi Holdings 383,700 17,611,668 Suntory Beverage & Food 404,200 17,027,737 TechnoPro Holdings 637,600 24,597,970 Topcon 854,200 15,283,988 Toyota Motor 271,100 14,712,891 Mexico - 1.9% Fomento Economico Mexicano, ADR 132,878 11,762,361 Grupo Financiero Santander Mexico, Cl. B, ADR 847,274 7,650,884 Netherlands - 7.4% Intertrust 453,938 b 8,707,040 RELX 953,353 17,655,815 Unilever 298,625 14,835,996 Wolters Kluwer 794,601 33,029,964 Norway - 1.8% DNB 1,132,592 Portugal - 1.1% Galp Energia 697,170 Switzerland - 7.3% Actelion 45,254 a 12,749,642 Credit Suisse Group 1,030,738 a 15,332,697 Novartis 295,249 21,915,602 Roche Holding 91,664 23,409,026 United Kingdom - 20.7% Associated British Foods 501,074 16,360,319 Barclays 9,724,979 27,427,085 British American Tobacco 272,617 18,102,739 Centrica 2,836,321 7,711,353 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 95.9% (continued) Shares Value ($) United Kingdom - 20.7% (continued) Diageo 544,467 15,577,152 GlaxoSmithKline 716,016 14,887,284 Just Eat 436,388 a 3,094,601 Prudential 531,276 11,222,594 Royal Bank of Scotland Group 10,581,844 a 32,097,531 Royal Dutch Shell, Cl. B 749,788 20,521,354 Vodafone Group 8,079,914 21,066,593 Wolseley 308,407 19,397,396 Total Common Stocks (cost $799,440,755) Preferred Stocks - 1.3% Germany - 1.3% Volkswagen (cost $13,310,783) 90,830 Other Investment - 1.5% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $15,126,946) 15,126,946 c Total Investments (cost $827,878,484) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% ADR—American Depository Receipt a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, this security was valued at $8,707,040 or .87% of net assets. c Investment in affiliated money market mutual fund. 8 Portfolio Summary (Unaudited) † Value (%) Financials 17.8 Consumer Staples 14.6 Consumer Discretionary 14.4 Industrials 13.2 Health Care 12.2 Information Technology 10.3 Telecommunication Services 5.0 Energy 4.9 Materials 2.2 Real Estate 1.8 Money Market Investment 1.5 Utilities .8 † Based on net assets. See notes to financial statements. 9 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS March 31, 2017 (Unaudited) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Proceeds ($) Value ($) Unrealized Appreciation ($) Sales: State Street Bank and Trust Co. Euro, Expiring 4/4/2017 5,736,162 6,125,074 6,119,356 5,718 Japanese Yen, Expiring 4/3/2017 3,236,661 29,174 29,073 101 4/4/2017 74,439,978 669,310 668,642 668 Gross Unrealized Appreciation See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES March 31, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 812,751,538 973,167,052 Affiliated issuers 15,126,946 15,126,946 Cash 2,082,570 Cash denominated in foreign currency 15,063,707 15,042,472 Receivable for investment securities sold 6,119,356 Dividends receivable 4,977,208 Receivable for shares of Beneficial Interest subscribed 778,818 Unrealized appreciation on forward foreign currency exchange contracts—See Statement of Forward Foreign Currency Exchange Contracts—Note 4 6,487 Prepaid expenses 44,722 1,017,345,631 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 894,672 Payable for investment securities purchased 14,209,231 Payable for shares of Beneficial Interest redeemed 695,550 Accrued expenses 60,066 15,859,519 Net Assets ($) 1,001,486,112 Composition of Net Assets ($): Paid-in capital 941,272,462 Accumulated undistributed investment income—net 1,854,981 Accumulated net realized gain (loss) on investments (102,137,613) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 160,496,282 Net Assets ($) 1,001,486,112 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 2,952,431 1,260,078 84,119,035 913,154,568 Shares Outstanding 153,580 66,866 4,415,586 48,144,682 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Six Months Ended March 31, 2017 (Unaudited) Investment Income ($): Income: Cash dividends (net of $748,629 foreign taxes withheld at source): Unaffiliated issuers 10,164,322 Affiliated issuers 24,961 Total Income 10,189,283 Expenses: Investment advisory fee—Note 3(a) 4,049,341 Custodian fees—Note 3(c) 201,703 Administration fee—Note 3(a) 99,387 Trustees’ fees and expenses—Note 3(d) 40,199 Professional fees 39,483 Shareholder servicing costs—Note 3(c) 39,064 Registration fees 37,750 Loan commitment fees—Note 2 14,830 Interest expense—Note 2 13,022 Prospectus and shareholders’ reports 9,486 Distribution fees—Note 3(b) 4,726 Miscellaneous 29,241 Total Expenses 4,578,232 Less—reduction in fees due to earnings credits—Note 3(c) (365) Net Expenses 4,577,867 Investment Income—Net 5,611,416 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (14,590,870) Net realized gain (loss) on forward foreign currency exchange contracts (181,357) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 26,414,927 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 90,212 Net Unrealized Appreciation (Depreciation) 26,505,139 Net Realized and Unrealized Gain (Loss) on Investments 11,732,912 Net Increase in Net Assets Resulting from Operations 17,344,328 See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2017 (Unaudited) Year Ended September 30, 2016 Operations ($): Investment income—net 5,611,416 15,982,929 Net realized gain (loss) on investments (14,772,227) (57,486,854) Net unrealized appreciation (depreciation) on investments 26,505,139 81,361,795 Net Increase (Decrease) in Net Assets Resulting from Operations 17,344,328 39,857,870 Distributions to Shareholders from ($): Investment income—net: Class A (52,660) (66,686) Class C (1,025) (4,742) Class I (1,085,404) (610,971) Class Y (13,469,323) (11,120,282) Total Distributions Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 768,818 2,976,546 Class C 76,606 530,889 Class I 28,697,074 61,333,937 Class Y 77,144,464 328,405,779 Distributions reinvested: Class A 51,532 65,675 Class C 1,025 4,742 Class I 1,013,638 569,133 Class Y 5,361,493 4,475,809 Cost of shares redeemed: Class A (3,632,807) (4,321,694) Class C (296,804) (508,161) Class I (26,818,160) (26,725,447) Class Y (214,579,313) (210,851,108) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 155,956,100 Total Increase (Decrease) in Net Assets 184,011,289 Net Assets ($): Beginning of Period 1,130,962,630 946,951,341 End of Period 1,001,486,112 1,130,962,630 Undistributed investment income—net 1,854,981 10,851,977 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended March 31, 2017 (Unaudited) Year Ended
